Citation Nr: 0407032	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which denied service 
connection for headaches claimed as due to undiagnosed 
illness from service in Southwest Asia during the Persian 
Gulf War.  The Board undertook additional development of the 
evidence, and then remanded the case to the RO in June 2003.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  The veteran's headaches have been medically attributed to 
a diagnosed condition, and such condition began following 
active duty and was not caused by any incident of service.


CONCLUSION OF LAW

Headaches, claimed as due to undiagnosed illness, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty for training in the Army from 
July 1979 to October 1979.  She had lengthy service in the 
Army Reserve, with periods of active duty for training and 
inactive duty training.  She had a period of active duty in 
the Army from December 1990 to June 1991, when activated from 
the Reserve during the Persian Gulf War, and this included 
service in Southwest Asia from January 1991 to May 1991.  

Her service medical records from the Reserve show that in 
July 1984 she had various symptoms, including headaches, of 
an acute illness.

The veteran's service medical records from her period of 
active duty show treatment for bronchitis in December 1990 
and January 1991, and one of her symptoms at those times was 
headaches.

Private medical records from November 1991 show the veteran 
primarily complained of chronic bronchitis.  She reported she 
had frequent colds and sore throats.  She said she 
experienced headaches approximately once a week.  She said 
these headaches were usually at her temples, and were usually 
relieved with over-the-counter medicines.  She reported 
headaches in December 1991, which were partly tension in 
character and partly sinus in character.

At a VA general medical examination given in August 1992, 
there were no complaints or findings of headaches.

At a VA general medical examination given in February 1995, 
the veteran said that she experienced recurrent headaches.

VA medical records from 1995 and 1996 show the veteran 
complaining of headaches in March 1995.  In April 1996, she 
reported temple and frontal headaches which lasted from two 
to three hours.  In May 1996, she reported having headaches 
two or three times a week.  These were described as bifrontal 
headaches which lasted a couple of hours.  She reported 
photophobia and phonophobia with her headaches.  She said her 
headaches had begun two years previously.  She reported no 
history of head trauma.  Following physical examination, the 
examiner's assessment was mixed headaches with features of 
migraine and tension headaches.  In August 1996, she 
indicated that she was experiencing frontal and temporal 
headaches.  A diagnosis of headaches was indicated.  She also 
reported a history of headaches in September 1996.

In April 2003, the veteran was given a VA examination.  She 
reported that she began experiencing headaches in 1994 or 
1995.  These had become slightly more frequent over the years 
and particularly in the past year.  She said they occurred on 
an irregular basis approximately six or seven times a month.  
She said sometimes she would go a week or two without having 
any headaches, but rarely longer than that.  She was not 
aware of any specific triggering factors.  She described the 
headaches as bifrontal and bitemporal with a sharp pain.  She 
denied a throbbing or pounding component.  She reported that 
her headaches would build up over the course of an hour to a 
peak intensity of 7 or 8 on a scale of 1 to 10.  She said 
they would last a few hours or even a day or two at a high 
level of intensity.  She said she did not have nausea or 
vomiting, but felt better if she was in a dark room.  She 
reported photophobia and phonophobia.  She said that if she 
was able to go to sleep during a headache, she often woke up 
feeling markedly improved.  She said her headaches were 
sometimes severe enough that she was unable to continue her 
regular daily activities.  She stated that she was able to 
get modest relief with Tylenol or Advil.  Following physical 
examination, the examiner's diagnosis was headaches with 
features of migraine.  The examiner commented that it was 
likely that some of her headaches were not migraine, but were 
tension headaches, although she had symptoms which were 
typical for migraine headaches.  

In an October 2003 addendum to this examination, the examiner 
indicated that he had reviewed the veteran's claims file 
regarding her history of headaches.  He noted evidence 
regarding headaches from 1991 which was obtained in 
connection with treatment for bronchitis, and opined that the 
veteran's current headaches (described as severe with 
symptoms including photophobia and phonophobia) did not 
appear to be similar to the headaches described as secondary 
to bronchitis in 1991.

Service connection is currently established for bronchial 
asthma, post-traumatic stress disorder, a low back 
disability, and generalized joint pain associated with 
undiagnosed illness.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim for service 
connection for headaches.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

The Board notes that the Persian Gulf War illness provisions 
were amended, effective March 1, 2002.  In pertinent part, 
the new law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. 1117; 
38 C.F.R. 3.317.

The Board notes that having a headache from time to time, 
whether a headache by itself or a headache as a symptom of 
some other illness such as cold or flu, is a common 
experience of everyone.  Such headaches do not represent a 
chronic disability.  The veteran has had such common 
transient headaches, as shown by a 1984 service medical 
record from Reserve service, prior to active duty.   

During her active duty from December 1990 to June 1991, the 
veteran had some service in Southwest Asia during the Persian 
Gulf War.  She claims she has disability from headaches due 
to undiagnosed illness from such Persian Gulf War service.  
Her service medical records from this time show complaints of 
headaches, among other symptoms, associated with bronchitis 
episodes in December 1990 and January 1991.  No chronic 
headache disorder is shown during the veteran's period of 
service.  

Post-active duty medical records show complaints of headaches 
from time to time, usually as a symptoms of some other 
illneess.  At a 2003 VA examination, the veteran was 
diagnosed with headaches which were indicated to include both 
migraine headaches and tension headaches.  The Board notes 
that the veteran's headaches have been attributed to a 
diagnosed condition.  As this is a diagnosed condition 
(rather than an undiagnosed condition) and is not one of the 
specified diagnosed conditions listed in the law, the legal 
provisions on service connection for Gulf War illnesses do 
not apply.  Service connection may still be established if a 
currently diagnosed headache disorder is otherwise 
satisfactorily linked to service.  However, the medical 
evidence as a whole does not link a current chronic headache 
disorder with the veteran's period of active duty.  

The weight of the credible evidence demonstrates that the 
veteran's current headaches are related to a diagnosed 
condition which began after active duty and was not caused by 
any incident of service.  The condition was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for 
headaches, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for headaches due to undiagnosed illness 
is denied.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



